          CASE 0:20-cr-00282-PJS-ECW Doc. 85 Filed 02/24/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,                                        Case No. 20‐CR‐0282(2) (PJS/ECW)

                Plaintiff,

v.                                                                           ORDER

VICTOR DEVON EDWARDS,

                Defendant.



       On February 12, 2021, the Chief Judge of the U.S. District Court for the District of
Minnesota entered General Order No. 26, which continued all in‐person hearings,
unless the presiding judge determines that an in‐person hearing is necessary, through
May 2, 2021, and orders that no new criminal trial may commence before May 3, 2021.
See General Order No. 26 in re: Updated Guidance to Court Operations Under the
Exigent Circumstances Created by COVID‐19 (February 12, 2021).1 General Order No.
26 further provides that the presiding judge will enter orders in individual cases to
extend deadlines and exclude time under the Speedy Trial Act to address delays
attributable to COVID‐19. General Order No. 26 also vacates General Order 25, entered
on January 28, 2020, which addressed criminal proceedings and trials.2

1        All General Orders related to the COVID‐19 outbreak may be found on the court’s website at
www.mnd.uscourts.gov.
2        On March 13, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
a General Order continuing all jury trials through April 27, 2020 and continuing all trial specific deadlines
in criminal cases through April 27, 2020. See General Order in re: Court Operations Under the Exigent
Circumstances Created by COVID‐19 (March 13, 2020). On March 17, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order No. 2 continuing all criminal
proceedings, including grand juries, through April 16, 2020. See General Order No. 2 in re: Updated
Guidance to Court Operations Under the Exigent Circumstances Created by COVID‐19 (March 17, 2020).
On April 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered General
Order No. 9, which continued all criminal proceedings that cannot be conducted using
videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, with the
consent of the defendant after consultation with counsel until May 17, 2020. See General Order No. 9 in re:
Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID‐19 (April
15, 2020). On May 15, 2020, the Chief Judge of the U.S. District Court for the District of Minnesota entered
General Order No. 14, which continued all criminal proceedings that cannot be conducted using
          CASE 0:20-cr-00282-PJS-ECW Doc. 85 Filed 02/24/21 Page 2 of 4




       General Order No. 26, which is hereby incorporated by reference, was
implemented based on: (1) the President declaring a national state of emergency in
response to COVID‐19; (2) the Governor of the State of Minnesota declaring a peacetime
emergency to coordinate strategy to protect Minnesotans from COVID‐19 and the
extension of that emergency declaration; (3) the Governor of the State of Minnesota
issuing a series of emergency executive orders imposing certain restrictions on
Minnesota residents to prevent and respond to COVID‐19; (4) the COVID‐19 restrictions
imposed by local detention facilitates that impact the abilities of pretrial detainees to
consult with legal counsel and appear in‐person at a U.S. Courthouse; (5) the Bureau of
Prisons imposing modified operations; (6) the resumption of limited in‐person criminal
hearings in July 2020 and the resumption of limited jury trials in September 2020; (7)
that effective November 30, 2020, the Court suspended all in‐person jury trials that had
not already commenced and suspended all in‐person hearings, unless the presiding
judge determined the in‐person hearing was necessary, through January 31, 2021; (8)
that Minnesota continues to be in an area of high risk for further COVID‐19 spread and
there are concerns about the potential increased transmissibility of emerging strains of
the COVID‐19 virus; and (9) the interests of the health of courtroom participants and


videoconferencing, or telephone conferencing if videoconferencing is not reasonably available, until July
5, 2020. See General Order No. 14 in re: Updated Guidance to Court Operations Under the Exigent
Circumstances Created by COVID‐19 (May 15, 2020). On June 26, 2020, the Chief Judge of the U.S.
District Court for the District of Minnesota entered General Order 17, which allowed for limited in‐
person proceedings to start on July 13, 2020, for defendants who decline to consent to conducting the
proceeding using videoconferencing, or telephone conferencing if videoconferencing is not reasonably
available. General Order 17 also noted that criminal jury trials may take place after July 6, 2020. See
General Order No. 17 in re: Updated Guidance to Court Operations Under the Exigent Circumstances
Created by COVID‐19 (June 26, 2020). On August 27, 2020, the Chief Judge of the U.S. District Court for
the District of Minnesota entered General Order No. 18, which resumed limited jury trials in September
2020 but provided that because only a limited number of trials may take place at the same time, criminal
jury trials may be continued until the date that the criminal jury trial commences. See General Order No.
18 in re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID‐19
(August 27, 2020). On November 4, 2020, the Chief Judge of the U.S. District Court, District of Minnesota
entered General Order No. 20, which continued all jury trials not yet commenced as of the date of the
order through December 31, 2020. On November 24, 2020, the Chief Judge of the U.S. District Court for
the District of Minnesota entered General Order No. 22, which continued all in‐person hearings, unless
the presiding judge determines that an in‐person hearing is necessary, through January 31, 2021, and
ordered that no new criminal trial may commence before February 1, 2021. See General Order No. 22 in
re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by COVID‐19
(November 24, 2020). Then, on January 28, 2021, the Chief Judge of the U.S. District Court for the District
of Minnesota entered General Order No. 25, which continued all in‐person hearings, unless the presiding
judge determines that an in‐person hearing is necessary, through March 14, 2021, and orders that no new
criminal trial may commence before March 15, 2021. See General Order No. 25 in re: Updated Guidance to
Court Operations Under the Exigent Circumstances Created by COVID‐19 (January 28, 2021).
         CASE 0:20-cr-00282-PJS-ECW Doc. 85 Filed 02/24/21 Page 3 of 4




court staff, the constitutional rights of criminal defendants, the ability to conduct certain
criminal proceedings via videoconference or telephone conference under the CARES
Act, and the public’s interest in and the Court’s duty to ensure the effective and
expeditious administration of justice. Specifically, Order No. 26 states the following
concerning the Speedy Trial Act:

              If the criminal jury trial must be continued, the Court finds
              that the time of the continuances implemented by this order
              will be excluded under the Speedy Trial Act, as the Court
              specifically finds that the ends of justice are served by
              ordering the continuances and outweigh the best interests of
              the public and of the criminal defendants under 18 U.S.C.
              § 3161(h)(7)(A). Absent further order of the Court or any
              individual judge, the period of exclusion shall be from
              March 17, 2020, or the date of the indictment, whichever is
              later, to the date that the criminal jury trial commences.

The defendant is awaiting a jury trial and due to the challenges created by COVID‐19,
the Court is unable to commence the jury trial until August 9, 2021.

       For the reasons addressed in General Order No. 26, the well‐documented
concerns about COVID‐19, and because the criminal jury trial cannot take place until
June 1, 2021, the Court specifically finds that the ends of justice served by ordering the
extension outweighs the best interests of the public and any defendant’s right to a
speedy trial, under 18 U.S.C. § 3161(h)(7)(A). In addition, under 18 U.S.C. §
3161(h)(7)(B)(i), the Court finds that a miscarriage of justice would result if time were
not excluded under these unique circumstances. Accordingly, the time period between
March 17, 2020 and the date of the criminal trial (August 9, 2021), will be excluded
under the Speedy Trial Act, absent further order of the Court.

       This case is scheduled for trial on August 9, 2021 at 9:00 a.m. in Courtroom 15,
Minneapolis, before Judge Patrick J. Schiltz. A status conference will be held on August
6, 2021, at 2:00 p.m. in Courtroom 14E, Minneapolis, before Judge Patrick J. Schiltz. The
government must submit its lists of prospective witnesses and prospective exhibits at
this conference. Trial briefs, voir dire questions, proposed jury instructions, and trial‐
related motions (including motions in limine) must be submitted to Judge Schiltz’s
chambers by 4:00 p.m. on July 28, 2021. Responses to trial‐related motions (including
motions in limine) must be submitted by 4:00 p.m. on August 2, 2021.
        CASE 0:20-cr-00282-PJS-ECW Doc. 85 Filed 02/24/21 Page 4 of 4




IT IS SO ORDERED.



Dated: February 24, 2021



                                               Patrick J. Schiltz
                                               United States District Judge
